The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Non Final
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/08/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11015728. Although the claims at issue are not identical, they are not patentably distinct from each other, because the Patent claim 1 anticipates Application claims 1 and/or 2 and considering that anticipation is the epitome of obviousness, the office also takes official notice that any alleged minor differences between the present application claims and the Patent claim are old and well know in the art. 

   
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 3-19 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Spickard (US 7963185).
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spickard as applied to claim 1 above, and further in view of Nomura (US 2005/0166752).

Spickard discloses in claim 1: (see at least annotated figure 2 below)

    PNG
    media_image1.png
    727
    929
    media_image1.png
    Greyscale

A stepper motor driven actuator system (see abstract and figure 2 or Figure 6 or 7) comprising: a stepper motor (100); a cam (102); a gearbox system (104) including a ring gear (at 1002, the inner portion of 106 considered the gear of the ring having teeth that interact with the planetary gears 114), the gearbox system operatively connecting the stepper motor to the cam (via 118) such that the cam rotates in response to stepping of the stepper motor; a valve (spool valve in 140) having a control piston (the body of 122) located therein, the control piston configured to translate in response to rotation of the cam; and a rotary actuator (106/108/130 is a rack and pinion rotary actuator per the instant applications special definition of such a rotary actuator, see paragraph 0034 of the instant PG Pub of the application and that imparts rotary motion to the outside of the ring 106 via linear reciprocation of 108), the rotary actuator fluidly connected to the valve (via ports126, 128); wherein translation of the control piston (122) of the valve directly imparts rotary motion to the rotary actuator (when the piston 122 moves to direct pressure to the P-head or P-rod side of the fluid piston 130, the reciprocal action of the piston provides direct rotary motion to the rotary actuator via interaction between the linear rack and the gear teeth pinons on the outside of the ring 106, thus providing rotary motion to the rotary actuator when the body of the ring rotates…) ; and wherein the rotary actuator is configured to rotate the ring gear (i.e. the inside gear teeth of the ring gear) of the gear box system to re-center the cam (via re-nulling the cam and actuator as discussed Col 3 ln 55 to Col 4 ln 47). 

Spickard discloses in claim 3: The stepper motor driven actuator system of claim 1, wherein the control piston further comprises two nozzles (at either side of the cam 102), the two nozzles each providing fluid communication between a supply port (134 at Pin) of the valve and a drain port (138, 144 of Pb) of the valve; wherein the two nozzles are positioned on opposite sides of the cam; wherein a gap (at 120) is provided on the opposite sides of the cam between each of the two nozzles and the cam; and wherein rotation of the cam determines a relative size of the gap on each side of the cam, thereby controlling an amount of translation of the control piston.

Spickard discloses in claim 4: The stepper motor driven actuator system of claim 3, wherein translation of the control piston in a first direction creates fluid communication between a first port in fluid communication with the rotary actuator (via port at 126 communicating fluidly with fluid piston 130 chamber) and the supply port (i.e. 134 Pin) and between a second port (at 128) in fluid communication with the rotary actuator (via fluid piston chamber of 130) and the drain port (i.e. at 138 to Pb).

Spickard discloses in claim 5: The stepper motor driven actuator system of claim 4, wherein translation of the control piston in a second direction creates fluid communication between the first port and the drain port and between the second port and the supply port.

Spickard discloses in claim 6: The stepper motor driven actuator system of claim 5, wherein the control piston has a null position (seen in figure 2) in which neither the first port nor the second port are in fluid communication with the supply port or the drain port.

Spickard discloses in claim 7: The stepper motor driven actuator system of claim 6, wherein the rotary actuator returns the control piston to the null position after either the first port or the second port has been moved into fluid communication with the supply port (as discussed in Col 3 ln 55 – Col 4 ln 47, and in particular Col 4 ln 37-43.) 

Spickard discloses in claim 8: The stepper motor driven actuator system of claim 1, wherein the control piston further comprises, at a first end, a single nozzle (at 120 Fig 6 as annotated below) 

    PNG
    media_image2.png
    545
    682
    media_image2.png
    Greyscale

positioned on one side of the cam (102) and, at a second end, a projection (opposite of 120 at 1003) on an opposite side of the cam; wherein the second end is biased with a preload (via spring 160) towards the cam via a spring; wherein a gap (there is a space between the nozzle and the cam, see Col 6 ln 3-15) is provided between the single nozzle (120) and the cam and another gap is provided between the projection and the cam (there is a space between 1003 and the cam 120); and wherein rotation of the cam determines the relative size of the gaps, thereby controlling an amount of translation of the control piston.

Spickard discloses in claim 9: The stepper motor driven actuator system of claim 8, wherein the single nozzle provides fluid communication between a supply port (at 134 Fig 6) of the valve and a drain port (at 144) of the valve; wherein the valve comprises a first port (via 126) in fluid communication with the rotary actuator (of 130/108/106) and a second port (via 128) in fluid communication with the rotary actuator; and wherein a differential hydraulic pressure (across 122) between supply port pressure and drain port pressure balances the preload of the spring such that the control piston remains in a null position in which neither the first port nor the second port is in fluid communication with the supply port (i.e. when the fluid pressure force is equally opposite the spring force, and the cam is rotated to the null position, and see Col 6 ln 9-24.) 

Spickard discloses in claim 10: The stepper motor driven actuator system of claim 9, wherein translation of the control piston in a first direction creates fluid communication between the first port and the supply port and between the second port and the drain port (as seen in figure 6).

Spickard discloses in claim 11: The stepper motor driven actuator system of claim 10, wherein translation of the control piston in a second direction creates fluid communication between the first port and the drain port and between the second port and the supply port (i.e. the opposite direction thereto.) 

Spickard discloses in claim 12: The stepper motor driven actuator system of claim 11, wherein the rotary actuator returns the control piston to the null position after either the first port or the second port has been moved into fluid communication with the supply port (as applied to the single spring loaded embodiment of figure 6.) 

Spickard discloses in claim 13: The stepper motor driven actuator system of claim 1, wherein the control piston further comprises, at a first end, a single nozzle (at 120 Figure 7) positioned on one side of the cam and, at a second end, a double diameter end portion (of 162) having a projection on an opposite side of the cam; wherein the double diameter end portion further includes a plunger defining a surface with a first diameter and a ring surface around the plunger defining a second diameter (the two annular portions in the piston bore, and see double diameter end portion Col 7 ln 25-35); wherein the double diameter end portion is biased towards the cam via a differential hydraulic pressure (from 134) including a hydraulic pressure from a first supply port of the valve on the surface of the plunger and a hydraulic pressure from a first drain port (at 144) of the valve on the ring surface; wherein a gap is provided between the single nozzle and the cam and another gap is provided between the projection and the cam (as previously discussed above); and wherein rotation of the cam determines a relative size of the gap, thereby controlling an amount of translation of the control piston.

Spickard discloses in claim 14: The stepper motor driven actuator system of claim 13, wherein the single nozzle provides fluid communication between a second supply port (the other of 134) of the valve and a second drain port (the other of 144) of the valve; wherein the valve comprises a first port (via 126) in fluid communication with the rotary actuator (130/108/106) and a second port (via 128) in fluid communication with the rotary actuator; wherein a differential hydraulic pressure (between 134 and 144)  is created between hydraulic pressure from the second supply port and hydraulic pressure from the second drain port; and wherein the differential hydraulic pressure from the first supply port and the first drain port balances the differential hydraulic pressure from the second supply port and drain port such that the control piston remains in a null position in which neither the first port nor the second port is in fluid communication with the second supply port.

Spickard discloses in claim 15: The stepper motor driven actuator system of claim 14, wherein translation of the control piston in a first direction (up (or vice versa down) from null for example) creates fluid communication between the first port and the second supply port and between the second port and the first and second drain ports (or vice versa.) 

Spickard discloses in claim 16: The stepper motor driven actuator system of claim 15, wherein translation of the control piston in a second direction (down from null for example) creates fluid communication between the first port and the first and second drain ports and between the second port and the second supply port.

Spickard discloses in claim 17: The stepper motor driven actuator system of claim 16, wherein the rotary actuator returns the control piston to the null position after either the first port or the second port has been moved into fluid communication with the second supply port.

Spickard discloses in claim 18: The stepper motor driven actuator system of claim 1, wherein the rotary actuator is of a type selected from the group consisting of single- and double- vane, rack-and-pinion, spiral shaft, chain-and-sprocket, helical spline, enclosed piston crank, and Scotch yoke (Spickard disclosing a rack and pinion rotary actuator, and see paragraph 0034 of the instant application for a special definition thereof.)

Spickard discloses in claim 19: The stepper motor driven actuator system of claim 1, wherein the system does not include a position feedback sensor for stepper motor (the feedback is mechanically direct).

Spickard discloses in claim 20: The stepper motor driven actuator system of claim 1, wherein the rotary actuator  is operatively connected to a [rod] (at 118); but does not disclose although Nomura teaches: the rotary actuator (figure 1) operatively connected to a rotary valve (ball valve, paragraph 0054) that controls flow of a fluid in a fluid conduit such that rotation of the rotary actuator causes rotation of the rotary valve (paragraph 0002 where the fluid or pneumatic actuator can be utilized to control a ball valve, butterfly valve or other similar valve for rotating the valve 90° from an open to close position and vice versa, for the purpose of imparting control over the fluid flow there through). 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to connect the rotary actuator of Spickard to a rotary valve as taught by Nomura, for the purpose of controlling fluid through a fluid system as taught by Nomura for the purpose of imparting control over the fluid flow there through. 

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W JELLETT, whose telephone number is 571-270-7497.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Mary McManmon can be reached at (571) 272-6007, John Fristoe can be reached at (571)-272-4926 or Craig Schneider can be reached at (571) 272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW W JELLETT/
Primary Examiner, Art Unit 3753